Citation Nr: 1507602	
Decision Date: 02/23/15    Archive Date: 02/26/15

DOCKET NO.  10-08 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bipolar disorder not otherwise specified (NOS).  

2.  Entitlement to service connection for chronic acid reflux.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 2003 to June 2003, and September 2004 to June 2006.  He also had inactive duty for training (INACDUTRA) from November 2000 to May 2001.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

Though listed as an issue on the statement of the case, the Veteran's claim of service connection for residuals of a traumatic brain injury was withdrawn in a statement received by VA in May 2011.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Remand is required for additional development on both of the Veteran's claims.

Although his VA examinations were silent as to such a diagnosis, VA treatment records reflect diagnoses of bipolar disorder during the pendency of his claim.  See, e.g., record from April 16, 2009.  The Veteran is also service connected for major depressive disorder.  Inasmuch as any bipolar disorder may be secondary to his major depressive disorder, or may have had its onset when the Veteran was treated for depression in service, a VA examination is necessary on this claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran also seeks service connection for chronic acid reflux.  In his June 2003 separation medical history, the Veteran reported that he had been having heartburn for the past two months.  Although his service treatment records contain no further documentation of this or a related ailment, the Veteran was diagnosed with gastroesophageal reflux disease in an April 2007 VA general medical examination, less than a year after his final separation from service.  Therefore, given the above, a VA examination is necessary.  Id.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary authorization, request any outstanding medical records related to the Veteran's acid reflux disability and bipolar disorder NOS. 

All efforts to obtain the above-described records must be documented.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.  If any records cannot be obtained after appropriate efforts have been expended, the Veteran should be given notice and allowed an opportunity to provide such records.  He should be advised that, if he still has any copies of his service treatment records, submitting copies would be helpful to deciding his claim.

2.  Schedule VA examinations concerning the Veteran's claimed disabilities.  The examinations should include all necessary diagnostic testing or evaluation.  The claims file, including a complete copy of this remand, must be made available for review.  

(a) For any digestive disability found, the examiner should indicate whether it at least as likely as not (probability of 50 percent or more) that such a disability had its clinical onset in service or is otherwise attributable to the Veteran's military service.  

(b) With regards to any diagnosis of bipolar disorder NOS, the examiner should indicate whether it at least as likely as not had its clinical onset in service or is otherwise attributable to the Veteran's military service.  

(c)  If not, is it at least as likely as not caused or aggravated by his service-connected major depressive disorder?  If aggravated, specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation.  

In responding to the above, the examiner should provide an explanation that takes into account all lay and medical evidence.  The examiner should give medical reasons for accepting or rejecting the lay statements.  

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

3.  When the development requested has been completed, the case should be reviewed on the basis of additional evidence.  If the benefit sought is not granted, furnish a Supplemental Statement of the Case, which should include consideration of the statements included with the Veteran's VA Form 9, and afford the Veteran a reasonable opportunity to respond before the case is returned to the Board.  


No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2013).  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


